Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-19 and 21 are pending.
Claims 1-19 and 21 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-20 of U.S. Patent No.11352793.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make the device claimed in this application as explicitly taught by claims 1-20 of Patent 11352793.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, It is not clear what rotation axis is being defined with respect to the body of claim.	 A recess that extends through the body along a rotation axis but the rotation axis is not defined or not known.
Claim 21 also possesses the same ambiguities as claim 1.  
Claims 2-19 are also rejected as being depending upon a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0168525 to Haddock (IDS).
	Haddock discloses clamp body selectively securable to a joint connecting two metal panels of a building surface, comprising:

a slot (24) to receive the joint, the slot comprising:

a first slot sidewall (24b);

a second slot sidewall (24a) oriented at an oblique angle to the first slot sidewall;

a slot base (22) between the first slot sidewall and the second slot sidewall; and

a nose (28) that extends into the slot from the second slot sidewall, wherein the second slot sidewall is fixed relative to the first slot sidewall and the slot base;

a recess (20) (fig. 2) that extends through the body along a rotation axis, the recess including an opening to the slot; and an aperture (32) that extends through the first slot sidewall to the slot, the aperture extending along an aperture axis that intersects the second slot sidewall (24a) at an oblique angle. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include an adjustable clamp:
US 2020/0191180, US 2014/0311087, US 2985174, WO 2019/074956.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632